DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 11/17/2020.
Information Disclosure Statement (IDS) filed on 07/29/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5,8-10,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. (Pub. U.S. Patent No. 2018/0277173).
	Regarding claim 1, Takizawa et al. disclose a data writing method applied to a solid-state storage device (SSD), wherein the method (Figure 7, [0115]) comprises: 
	receiving a write command ([0115]), wherein the write command carries a type of to-be-written data ([0090],[0115], data will be written): determining, based on the type of to-be-written data. a type of storage area that is in the SSD and into which the to-be-written data is written, wherein the SSD comprises a plurality of types of storage areas ([0090],[0096], Figure 7, S2-S3)):  
	determining based on the type of storage area a target storage area into which the to-be-written data is written (Figure 7, S5,[0117])): and
	 writing the to-be-written data into the target storage area (Figure 7,S5, S10, [0119])).  
	Regarding claim 8, Takizawa et al. disclose a solid-state device SSD (Figure 1, [0049]) comprising: 
	a memory storing instructions (Figure 1, 1,[0047]); 
	and a processor (Figure 1, 2,[0047], [0054]) coupled to the memory to execute the instructions to: receive a write command. wherein the write command carries a type of to-be-written data: and determine based on the type of to-be-written data a type of storage area that is in the SSD and into which the to-be-written data is written ([0048]), wherein the SSD comprises a plurality of types of storage areas ([0087],Figure 5,[0091]), 

	write the to-be-written data into the target storage area ([0090]).  
	Regarding claims 2, 9, Takizawa et al. disclose wherein the SSD stores a correspondence between a data type and a storage area type and when performing the operation of determining the type of storage area that is in the SSD and into which the to-be-written data is written ([0086-0087], Figure 5) the processor is configured to:  determine. based on the type of to-be-written data and the correspondence a type of target storage area into which the to-be-written data is written (Figure 7, S3, S4, S10, [0114-0118]).  
	Regarding claims 3, 10, Takizawa et al. disclose wherein the SSD comprises a plurality of storage blocks (Figure 2, 11), the SSD is divided into different types of storage areas based on types of the storage blocks and the correspondence is a correspondence between the data type and a storage block type (Figure 0117-0120).  
	Regarding claims 5,12, Takizawa et al. disclose wherein the SSD comprises a plurality of storage blocks each storage block (Figure 2, 11) comprises at least one type of storage page (Figure 6), the SSD is divided into different types of storage areas based on storage page types and the correspondence is a correspondence between the data type and the storage page type (Figure 6,[0091-0097]).  
	

Allowable Subject Matter
Claims 4, 6-7,,11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4,6-7,11, 13-14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a 
the processor is further configured to convert a type of at least one block that comprises an idle storage page and that is in a storage area having lower performance than the type of storage area that is in the SSD and into which the to-be-written data is written to a type that is the same as a type of storage area of the type of storage area that is in the SSD and into which the to-be-written data is written as claims 11,13 disclosed, and if a storage area corresponding the type of storage area that is in the SSD and into which the to-be-written data is written is the MSB page or the CSB page. and there is no available storage page in the storage area corresponding the type of storage area that is in the SSD and into which the to-be-written data is written, determine as the target storage area, at least one available storage page having higher performance than the storage area corresponding the type of storage area that is in the SSD and into which the to-be-written data is written.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q LE/           Primary Examiner, Art Unit 2827